J. S25014/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.K., A MINOR          :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
APPEAL OF: C.K.                            :
                                           :        No. 1458 WDA 2015


                 Appeal from the Order, August 27, 2015,
            in the Court of Common Pleas of Allegheny County
          Orphans’ Court Division at No. CP-02-AP-0000077-2015


BEFORE: FORD ELLIOTT, P.J.E., MUNDY AND JENKINS, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                 FILED JULY 08, 2016

     Father appeals the termination of his parental rights to his daughter,

L.K. born in December of 2009.        The trial court terminated Father’s rights

under 23 Pa.C.S.A. § 2511(a)(2), (a)(5), and (b).        We affirm on the trial

court’s findings and its thorough and comprehensive opinion filed on

November 20, 2015.

     This is not a close case, and clear and convincing evidence for

termination is beyond question based on Father’s physical injury to L.K.

when she was an infant and for which he has since been incarcerated. L.K.

is doing very well in foster placement with her aunt, and her emotional and

physical needs are being cared for.

     Order affirmed.
J. S25014/16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2016




                          -2-